CARMAX REPORTS RECORD FISCAL YEAR AND FOURTH QUARTER RESULTS Richmond, Va., March 31, 2011 – CarMax, Inc. (NYSE:KMX) today reported record results for the fourth quarter and fiscal year ended February 28, 2011. § Net sales and operating revenues increased 23% to $2.25 billion from $1.83 billion in the fourth quarter of last year.For the fiscal year, net sales and operating revenues increased 20% to $8.98 billion from $7.47 billion in fiscal 2010. § Comparable store used unit sales increased 12% for the fourth quarter and 10% for the fiscal year. § Total used unit sales rose 14% in the fourth quarter and 11% in the fiscal year. § For the fourth quarter, net earnings increased 19% to $89.5 million, or $0.39 per diluted share, in fiscal 2011 compared with $75.4 million, or $0.33 per diluted share, in fiscal 2010. Ø Net earnings for the prior year’s fourth quarter were increased by $0.07 per share for CarMax Auto Finance (CAF) favorable adjustments primarily related to loans originated in previous periods. § For the fiscal year, net earnings increased 35% to $380.9 million, or $1.67 per share, in fiscal 2011 compared with $281.7 million, or $1.26 per diluted share, in fiscal 2010. Ø Net earnings for the prior year were increased by $0.07 per share for CAF favorable adjustments related to loans originated in previous years. Fourth Quarter Business Performance Review Sales.“We are pleased to report strong fourth quarter and fiscal year results,” said Tom Folliard, president and chief executive officer.“Comparable store used unit sales increased 12% in the fourth quarter, despite facing the toughest comparison of the year.”The increase in comparable store sales primarily reflected a continued rebound in customer traffic.Sales execution also remained strong. Wholesale unit sales increased 41% compared with the fourth quarter of fiscal 2010.The improvement primarily reflected a substantial increase in appraisal traffic.We believe that our appraisal traffic benefited from the recent improvement in new car industry sales.Wholesale sales also benefited from our higher appraisal buy rate.We have achieved a year-over-year improvement in our appraisal buy rate for eight consecutive quarters. -more- CarMax, Inc. Page2 of 11 Other sales and revenues increased 19% compared with the prior year’s fourth quarter, fueled by increases in both extended service plan (ESP) revenues and net third-party finance fees.ESP revenues included a benefit of $0.01 per share related to a slow down in the rate of ESP cancellations.While the percent of sales financed by our subprime finance providers was generally consistent with last year’s fourth quarter, the overall percent of sales financed by third-parties increased.This change in third-party originations and the resulting increase in net finance fees reflected, in part, the effect of current arrangements with these providers to purchase a portion of the loans that previously would have been originated by CAF. Gross Profit.Total gross profit increased 21% to $320.7 million from $265.2 million in the fourth quarter of fiscal 2010, primarily reflecting the increases in used and wholesale unit sales, as well as an improvement in total gross profit dollars per retail unit.Total gross profit per retail unit increased $181 to $3,146 per unit in the current quarter from $2,965 per unit in the corresponding prior year quarter. Used vehicle gross profit per unit increased to $2,096 in the current quarter from $2,067 in the prior year quarter.As of the end of fiscal 2011, we estimate our efforts to eliminate waste from our reconditioning processes in recent years have allowed us to achieve a sustainable reduction in average reconditioning costs of approximately $250 per vehicle, on a cumulative basis. Wholesale gross profit per unit increased to $956 in the current quarter, compared with $936 in the fourth quarter of last year.The continued strength of our wholesale gross profits reflected the strong demand for older, higher mileage vehicles, which are the mainstay of our auctions, as well as the continued strong dealer attendance and resulting high dealer-to-car ratios at our auctions. CarMax Auto Finance.Effective March 1, 2010, we adopted new accounting standards that affected the timing of the recognition of CAF income.Beginning in fiscal 2011, CAF income no longer includes a gain on the sale of loans through securitization transactions, but instead primarily reflects the interest and fee income generated by the auto loan receivables less interest expense, direct CAF expenses and a provision for estimated loan losses. CAF income was $54.1 million compared with $58.9 million in last year’s fourth quarter.In the prior year period, CAF income was increased by adjustments totaling $26.6 million related to loans originated in previous fiscal periods. SG&A.Selling, general and administrative expenses increased 15% to $233.5 million from $202.2 million in the prior year’s fourth quarter.The increase in SG&A primarily reflected increases in sales commissions and other variable costs associated with the growth in unit sales, and higher advertising expense, as well as costs associated with our resumption of store growth.The SG&A ratio improved to 10.4% in the current year’s quarter compared with 11.0% in the prior’s year quarter, reflecting the leverage associated with the increases in both unit sales and average selling prices. Income Taxes.The income tax provision for the current year’s fourth quarter included a benefit of $0.01 per share related to the favorable adjustments relating to prior years’ tax reserves. -more- CarMax, Inc. Page3of 11 Results.“We are extremely pleased to deliver record profits this year, supported by the solid rebound in sales and traffic and the returns on our continuing efforts to develop associates, drive execution and discover efficiencies,” said Folliard.“For the fiscal year, our data indicates that we increased our share of the late-model used vehicle market by approximately 7%.We believe that our ability to consistently grow market share, regardless of the economic backdrop, is a testament to the strength of our consumer offer, the skill of our associates and the preference for our brand.” Supplemental Financial Information Sales Components (In millions) Three Months Ended February 28 (1) Fiscal Year Ended February 28 (1) Change Change Used vehicle sales $ $ % $ $ % New vehicle sales % % Wholesale vehicle sales % % Other sales and revenues: Extended service plan revenues % % Service department sales )% )% Third-party finance fees, net ) ) % ) nm Total other sales and revenues % % Net sales and operating revenues $ $ % $ $ % Percent calculations and amounts shown are based on amounts presented on the attached consolidated statements of earnings and may not sum due to rounding. nm not meaningful Retail Vehicle Sales Changes Three Months Ended February 28 Fiscal Year Ended February 28 Comparable store vehicle sales: Used vehicle units 12
